WEBB, J.
Wren & Turner, Inc., a corporation, engaged in the mercantile and supply business, holding a judgment against C. P. Krouse, a farmer, issued execution on the judgment under which the sheriff seized the interest of Krouse in the farm cultivated by him as well as the growing crop and movables on the premises, among which were four cows and two calves, six hogs and some poultry and work stock, horses, mules, wagons, and some sheep and goats, and advertised the same for sale.
Cora Sanders, a servant, who kept house for C. P. Krouse, and who had charge of his household economics, attending to the animals and fowls around the barnyard, and M. J. Krouse, a brother of C. P. Krouse, living on a farm a few miles from the farm of C. P. Krouse, intervened in the suit, the former claiming ownership of the cows and calves, hogs and poultry, and the latter claiming ownership of the work-stock, wagons, goats and sheep; and interveners appeal from a judgment rejecting their demands.
. The case involved only issues of fact, and the evidence is conflicting, and the weight to be given the evidence involves the credibility of the witnesses, and from our review of the record we cannot say that the trial court, before whom the witnesses appeared, manifestly erred in rejecting interveners’ demands, and the judgment is affirmed.
DREW, J., recused.